Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on application CH145444 filed in the Swiss Confederation on 7/17/2020.  It is noted, however, that the inventors have not filed a certified copy of the application as required by 37 CFR 1.55. For more information on the meaning of certified copy, see MPEP 215. In the case of a design application, the certified copy must be filed by mail during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

If the electronic copy of the priority document is not contained in the application at the time of the first Office action the applicant should verify that the priority claim (country, application number and filing date) indicated on the filing receipt is accurate and that the filing receipt includes the “Request to Retrieve” text.  If the filing receipt reflects the accurate foreign priority claim and WIPO DAS access code, if applicable, the applicant should contact the Patents Electronic Business Center and request that the matter be escalated to determine why the priority document is not yet in the file.  Note that the applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. For more information visit: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx	

Specification Objection
1) The title is objected to because the drawings start by showing an assembly in FIG. 1.1 and ends with showing the assembly in a use configuration in FIG. 1.8. Furthermore, the broken lines in FIG. 1.8 are not properly described as portions of the article that form no part of the claim or if they are environment. The title may be directed to the entire article embodying the design while the claimed design shown in full lines in the drawings may be directed to only a portion of the article. However, the order of the figures appears to show an assembly that fits into a carbonation mechanism. 

- - Carbonation mechanism assembly - - 

Additionally, the examiner recommends amending the special description to read: 
- - The broken lines in FIG. 1.8 depict environment that forms no part of the claimed design. - - 

2) Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP 1503.01 (II). The specification is objected to because the individual figure views are not described in the specification. 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) Description of the figure or figures of the drawing.
An example of how to amend to overcome:
- - FIG. 1.1 is a perspective view of a TITLE showing our new design;
FIG. 1.2 is a front elevation view thereof;
FIG. 1.3 is a back elevation view thereof;
FIG. 1.4 is a left side view thereof;
FIG. 1.5 is a right side view thereof;
FIG. 1.6 is a top plan view thereof;
FIG. 1.7 is a bottom plan view thereof; and
FIG. 1.8 is a perspective view of the TITLE shown in a use configuration with environment. - -

Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

1) Features in FIGs. 1.4, 1.5, 1.6, and 1.7 are inconsistent. Specifically, the following features labeled A – D do not align. The drawings must be consistent to be considered enabled and definite. The features labeled E in FIGs. 1.4 and 1.5 are not illustrated in FIG. 1.6. See the annotated illustrations below with arrows and labels identifying the inconsistent features as well as broken lines for alignment. 

    PNG
    media_image1.png
    1254
    1202
    media_image1.png
    Greyscale



To overcome, consider amending for consistency. 








    PNG
    media_image2.png
    633
    563
    media_image2.png
    Greyscale

To overcome, the examiner asks the inventor to consider converting the features to broken line removing them from the claim. See the recommended broken line statement below the next point. 



definite portions left in solid lines for clarity. 

    PNG
    media_image3.png
    334
    670
    media_image3.png
    Greyscale


To overcome, the examiner asks the inventor to consider converting the features to broken line. Alternatively, the inventors may convert the entire feature to broken line as well as ever appearance of the feature in other figures. 

If broken lines are used, the meaning must be described. The examiner recommends adding this statement in addition to the one recommended above: 
- - The broken lines in FIGs. 1.3 and 1.7 depict portions of the TITLE that form no part of the claimed design. - -

4) Features in FIG. 1.1 are inconsistent with the same features in FIG. 1.8. Specifically, the features labeled A in FIG. 1.1 are not illustrated in FIG. 1.8. Additionally, the feature labeled B in FIG. 1.1 is illustrated using solid lines whereas in FIG. 1.8 the feature is illustrated using broken line. See the annotated illustrations below with arrows and labels identifying the indefinite features.  




    PNG
    media_image4.png
    1221
    1589
    media_image4.png
    Greyscale


To overcome, the examiner recommends amending FIG. 1.8 for consistency. 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922